TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00109-CV



                                   George Alejos, Appellant

                                                v.

   The State of Texas and VIA Metropolitan Transit Advanced Transportation District,
                                      Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-004230, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



      SUPPLEMENTAL OPINION IN JUDGMENT APPEAL


                 On this date, we have overruled Alejos’s motion for rehearing concerning our

disposition of his First Bond Appeal (Cause No. 03-14-00139-CV), affirmed the district court’s

Second Order Setting Bond in Cause No. 03-14-00237-CV (the Second Bond Appeal),1 and ordered

that no motions for rehearing may be filed in the Second Bond Appeal.2 Consequently, because

Alejos has not complied with the Second Order Setting Bond within ten days after the date of that

order, we render judgment dismissing his Judgment Appeal for want of subject-matter jurisdiction.3


       1
         Alejos v. State of Tex. & VIA Metro. Transit Advanced Transp. Dist., No. 03-14-00237-CV,
slip op. at 2 (Tex. App.—Austin May 15, 2014, no pet. h.) (mem. op.), available at
http://www.3rdcoa.courts.state.tx.us.
       2
           Id. at 3.
       3
         See Alejos v. State of Tex. & VIA Metro. Transit Advanced Transp. Dist., — S.W.3d —,
Nos. 03-14-00109-CV & 03-14-00139-CV, 2014 WL 1349018, at *9 (Tex. App.—Austin Apr. 2,
2014, no pet. h.) (citing Tex. Gov’t Code § 1205.105(c); Buckholts Indep. Sch. Dist. v. Glaser,
Further, in light of the expedited nature of this proceeding, and because the parties’ briefing has

already exhaustively addressed the dispositive issues, we order that no motions for rehearing may

be filed in this cause.4




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: May 15, 2014




632 S.W.2d 146, 150-51 (Tex. 1982); Hotze v. City of Houston, 339 S.W.3d 809, 816, 820
(Tex. App.—Austin 2011, no pet.)).
        4
            See Tex. R. App. P. 49.4.

                                                2